 In the MatterOfSTRUTHERSWELLS CORPORATIONandUNITEDSTEELWORKERS OF AMERICA,C.I.O.Case No. 6-R--l000..---Decided November 23, 19441Mr. Jerome L. Black,of Pittsburgh, Pa., for the Board.Captain A. E. Wheat,ofTitusville,Pa., for theCompany.Mr. Philip M. Curran,of Pittsburgh,Pa., andMr. John H. Graney,of Erie, Pa., for the Steelworkers.Mr. A. G. Skundor,of Pittsburgh,Pa., forthe IAM.Mr. Joseph A. Padway,byMr. Robert A. Wilson,ofWashington,DX., for the Blacksmiths.Mr. R. C. Sermon,of Erie, Pa., for theBoilermakers.Mr. George H. Poulson,of Erie,Pa., for the IBE«r.Miss Melverii R. Krelow,of counselto the -Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers* of America,C. I. 0., herein called the Steelworkers, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof StruthersWells Corporation, Titusville, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Allen Sinsheimer,Jr.,Trial Examiner. Said hearing was held at Meadville, Pennsyl-vania, on October 13, 1944.The' Board, the Company, the Steelwork-ers, and International Association of Machinists, A. F. L., hereincalled the IAM, International Brotherhood of Blacksmiths, DropForgers and Helpers, affiliated with the American Federation of La-bor, herein called the Blacksmiths, International Brotherhood ofElectricalWorkers, A. F. L., herein called the IBEW, and Interna-tional Brotherhood of Boiler Makers, Iron Ship Builders, Weldersand Helpers of America, herein called the Boilermakers, herein 're-ferred to collectively as the Intervenors, appeared and participated.All parties were afforded full opportunity to be heard, to examine and59-N. L.R. B., No 92.454 STRUTHERS WELLS CORPORATION455cross-examine witnesses, and to introduce evidence bearing on -the-issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStruthersWells Corporation is a Maryland corporation with itsprincipal place of business in Titusville, Pennsylvania. It operatesplants located inWarren, and Titusville, Pennsylvania.Only theTitusville plant is involved herein.The Company engages in themanufacture, sale, and distribution of steering gears, crankshafts,winches, fire tube boilers, and pressure vessels.During the past yearthe Company purchased raw and other materials valued at approxi-mately $6,954,353, of which approximately 40 percent came from pointsoutside the Commonwealth of Pennsylvania.During the same periodthe Company manufactured finished products valued at approximately$21,994,195, of which approximately 20 percent was shipped to pointsoutside the Commonwealth of Pennsylvania.The Company admits for the purpose of this proceeding that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.IT.THE ORGANIZATIONS D,TVOLVED.United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company. 'International Association of Machinists, International Brotherhood'of Blacksmiths, Drop Forgers and Helpers, International Brotherhoodof ElectricalWorkers, and International Brotherhood of Boiler Mak-ers, Iron Ship Builders,Welders and Helpers of America, all af-filiated with the American Federation of Labor, are labororganiza-tiorrs-admitting to menibershipemployeesof theXonlpany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the A. F. L. have been bargaining collectivelysince 1937, with resultant contracts.On June 18, 1943, the latestcollective bargaining agreement was executed between the Companyand the Metal Trades Department of the American Federation ofLabor, representing "individually and collectively" the Intervenors.The contract was signed by the Company, the Metal Trades Depart-ment, the TAM, the IBE`WW, the Boilermakers, and the Blacksmiths. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company therein recognized the Intervenors as the sole collec-tive bargaining representative of its employees.The contract wasto remain in full force and effect for 1 year from date, either partydesiring to change, modify, or terminate the contract to notify theother party in writing 30 days prior to the current expiration date.On May 17,1944, the Intervenors advised the Company of their desireto negotiate changes in the contract.In a letter dated May 17, 1944, the Steelworkers informed the Com-pany that it represented a majority of the Company's employees andrequested bargaining rights.On May 19, 1944, the Company refusedthe request on the ground that it had a collective bargaining agree-ment with the Metal Trades Department. On May 27, 1944, negotia-tions were begun with respect to proposed changes in the contract.By June 29, 1944, all provisions except wage increases, shift premiums,vacation allowan,-es, and effective date were agreed upon by the parties.These were referred to the National War Labor Board, where they arepresently pending.On June 29, 1944, the Intervenors and the Com-pany agreed orally to extend the contract of June 18, 1943, until theNational War Labor Board decided the 4ssues. The Bht ksmiths con-tends that the petition should be dismissed, since an election, if nowdirected, would penalize the Intervenors for unavoidable delays conse-quent upon their acceptance of orderly procedures established by,governmental authority for the adjustment of differences with anemployer.We find no merit in this contention. The mere pendency ofa dispute before the National War Labor Board does not operate to di-vest this Board of jurisdiction in a representation proceeding. Inthose cases where the Board has declined to order an election in thepresence of a dispute before the National War Labor Board, otherfacts were present which do not exist in the instant case.'Here, theIntervenors have had an opportunity to obtain, and have obtained,substantial benefits for the employees of the Company as their exclu-sive representative.2We find that the,pendeiicy of the dispute beforethe National War Labor Board constitutes no bar to an election at thistime.We are also of the opinion that since the Intervenors on May17, 1944, duly notified the Company that they desired to negotiatechanges in the 1943 contract, and since the Steelworkers on the samedate requested bargaining rights as bargaining representative of itsemployees, the 1943 contract, and its oral extension,; cannot operateas a bar to this proceeding.ISeeMatter of Allis Chalmers IffyCo.,50 N. L.R. B. 306,Matter of Kennecott CopperCorp. Nevada Mines Division,51 N L R B 1140,Matter of MacClatchie ManufacturingCompany,53 N L. It.B. 1268,Matter of Ft Dodge Creamery Company,53 N"L. R. B.028 ,Matter of Columbia Protektosite Co , Inc,53 N. L. R B 5602 SeeMatter of Landis Machine Company,54 N L R B.1440,and eases-cited"therein3 S&Matter`ofWt't'or, Inc.,46 N 1. R. STRUTHERSWELLS CORPORATION.457A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Steelworkers represents a sub-stantialnumber of employees in the unit it alleges to be appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Sections 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; 1HE DETERMINATIONOF REPRIESENTATIVESThe Steelworkers contends that all production and maintenance em-ployees, excluding foremen, assistant foremen, policemen, watchmen,clerical and salaried employees, and all supervisory employees, con-stitute an appropriate unit.The Intervenors seek separate bargainingunits for the employees within them respective jurisdictions.They arein agreement, however, with respect to the specific exclusions sought bythe Steelworkers.The Company has adopted a neutral position con-cerning the propriety of a plant-wide unit as opposed to separate units.The Company's contractural relations, discussed in Section III,supra,.haveebeeii with the Intervenors, each of whom is named as acontracting party. In the contract, wage scales appear under sep-arate headings, one for each of the four groups represented by the.Intervenors.Pursuant to the contract, grievances are handled sep-arately by each of the Intervenors for the groups of employees comingwithin their respective jurisdictions; seniority is similarly confinedto the respective groups; and there is no interchange of personnelamong the four groups other than in cases of emergency.All otherprovisions, such as hours of employment, overtime, vacations, andother conditions of employment, are set out in the contract generallyfor all employees.Thus, the Intervenors have acted both jointlyand severally in the course -of their bargaining relations with theCompany. It is evident, therefore, that the bargaining history does'The'Field-Eieaininer"reported that the Steelworkers submitted 749 authorization cards,23 dated in April, 74 in May, 511 in June,136 in July,and 2 in August 1944,3 undated, ofwhich 659 bore names of persons appearing on the Company's pay roll of August 6, 1944.There are approximately 1,293 employees in the unit alleged by the Steelworkers to beappropriateThe IBEW, the IAM, the Blacksmiths,and the Boilermakers presented noevidence in support of representation among the employees,relying upon the contract asevidence of their interest.The IAM contends that the Steelworkers'demand for bargaining rights is not entitledto any weight and that the petition should be dismissed since the Steelworkers did nothave the cards to make aprima facieshowing of majority or even of substantial intereston the date of its demand.We find this contention to be without meritWe have re-peatedly held that petitioning unions need not makea primafacie showing of majoritysince a showing of substantial representation by the petitioning union is sufficient to raisethe possibility that it may be selected by the majoritySeeMatter of Basic Magnesium,Inc.48 N.L. R B 1310, and cases cited thereinThe record indicates that the Steel-workers has made a substantial showingiAlthough the Metal Trades Department is also named as a contracting party in theconttact,the contract recognizes the `various craft organizations"-as the sole collectivebargaining representative,and the Metal Trades Department has not conducted any bar-gaining negotiations with the Company.It did not appear at the hearing. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot conclusively establish the appropriateness' of separateunits or asingle unit, and that the groups respectively represented by the In-tervenors may either function as separate units or as a single unit forcollective bargaining purposes.Under these circumstances we shallpermit the scope of the bargaining unit or units to be determined inpart by the desires of the employees themselves to be ascertained bymeans'of separate elections.Upon the basis of the entire record and in conformance to the fore-going conclusionTs, we shall order the conduct of elections among-theemployees of the Company within each of the groups listed below eincluding expediters,, working foremen," and gang leaders, but ex-cluding watchmen; policemen, clerical and salaried employees, chiefinspectors, timekeepers, shop cleric l workers, foremen, assistant fore-men, and-all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action:(1)All tool makers, finishers, machinists,semi-finishers,roughers,assemblers, specialists,single unitoperators, learners, apprentices,general helpers in the machine shop, carpenters, pipe fitters, painters,mechanicalmaintenancemen assigned to the machine shop,janitorsin the machine shop, firemen in the Iron Works Division, truck drivers,storeroom helpers attached to the machine shop, machine shop in-spectors, welders in the machine shop, and planer operators in themachine, shop ;(2)Boilermakers, fitters, fitter, bolters, welders, fitter welders,chipper welders, learner welders; punch operators, air riveters, shearsoperators, roller operators, plate handlers, stack makers or sheetmetal workers, sand blasters, X-ray operators, press brake operators,air grinders, oxygen cutters, acetylene burners, flangers and theirhelpers, hydraulic, press operators and their helpers, loaders,testers,layers-out, tube setters, chippers, chipper and caulkers, chipperlearners, janitor of boilermaker department, storeroom helpers at-tached to boilermaker department, boilermaker department inspectors,planer operators, and hydraulic riveters, but excluding the ipstructor;(3)Blacksmiths, blacksmith hammer drivers, blacksmith appren-tices, blacksmith helpers, press and h'ammersmiths, press and hammerdrivers, press and hammer heaters, coal plant operators,furnaceoperators, heat observers, coal pullers, jib crane operators, brosius op-erators, firemen in the Forge Work Division, oxygraphoperator and9The parties agreed that the votinggroups should be delineated as hereinafter set forth,which is in substantialaccordance with the 1943 contractexecutedbetween theCompanyand the Intervenors'The expeditersinclude four working in the machine shop and one working in the boilershop'8 The term "workingforemen" includes supervisors, shift foremen,and subforemen.J.W Brosius STRUTHERSWELLS CORPORATION459helper, heat treat and Forge Shop general helpers, maintenanceblacksmiths, and,floprmen;(4)All electricians, electrical maintenance men, cranemen, cranelearners, and manipulators, but excluding jib crane operators.We will make no final determination of the appropriate unit or unitspending the results of the elections. If the Steelworkers is chosen asthe bargaining representative of the employees in each of the foulgroups, weshall find a single unit appropriate; otherwise, each groupshall constitute a separate appropriate unit.Those eligible to vote in the elections which we shall direct shallbe the employees of the Company described in the voting groups abovewho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth therein.DIREC'T'ION OF'ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuantto ArticleIII, Section 9, of NationalLiborRelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Struthers WellsCorporation, Titusville, Pennsylvania, elections by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting groups below who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, and including further expediters, working foremen,and gang leaders,but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections,and excluding further watchmen,policemen,cleri-cal and salaried employees,timekeepers,shop clerical workers, chiefinspectors,foremen, assistant foremen, and all other supervisory em-ployeeswith authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action :(1)All tool makers, finishers,machinists,semi-finishers,roughers,assemblers,specialists;single unit operators,learners,apprentices, 460DECISIONSOF NATIONALLABOR RELATIONS BOARDgeneral helpers in the machine shop, carpenters, pipe fitters, painters,mechanical maintenance men assigned to the machine shop, janitors inthe machine s'rop, firemen in the Iron Works Division, ta"Pck drivers,storeroom helpers attached to the machine shop, machine shop inspec-tors, welders in the machine shop, and planer operators in the machineshop to determine whether they desire to be represented by UnitedSteelworkers of America, C. I. 0., or by International Association ofMachinists, A. F. L., for the purposes of collective bargaining, or byneither ;(2) Boilermakers, fitters, fitter bolters, welders, fitter welders, chip-per welders, learner welders, punch operators, air riveters, shears opera-tors, roller operators, plate handlers, stack makers or sheet metal work-ers, sand blasters, X-ray operators, press brake operators, air grinders,oxygen cutters, acetylene burners, flangers and their helpers, hydraulicpress operators and their helpers, loaders, testers, layers-out, tube set-ters, chippers, chipper and caulkers, chipper learners, janitor of boil-ermaker department,` storeroom helpers attached to boilermaker de-partment, boilermaker department inspectors, planer operators, andhydraulic riveters, but excluding the instructor to determine whetherthey desire to be represented by United Steelworkers of America, C. I.0., or by, International Brotherhood of Boilermakers, A. F. L., for thepurposes of collective bargaining, or by neither;(3)Blacksmiths, ,blacksmith hammer drivers, blaG smitli appren-tices, blacksmith helpers, press and hanimersmiths., pr'es's and hammerdrivers, press and hammer heaters, coal plant operators, furnace oper-tors, heat observers, coal pullers, jib crane operators, brosius opera-tors, firemen in the Forge Work Division, oxygraph operator andthelper, heat treat and Forge Shop general helpers, maintenance black-smiths, and floormen, to determine whether they desire to be repre-sented by United Steelworkers of America, C. I.0., or by InternationalBrotherhood of Blacksmiths, Drop Forgers and Helpers, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining, or by neither;(4)All electricians, electrical maintenance men, cranemen, cranelearners, and manipulators, but excluding jib crane operators, to deter-mine whether they desire to be represented by United Steelworkers ofAmerica, C. I.0., or by International Brotherhood of Electrical Work-ers, A. F. L., for the purposes of collective bargaining, or by neither.1010With exception of the Blacksmiths, the severalunions requestedthat theyappear onthe ballots as set forth above